Citation Nr: 0103253	
Decision Date: 02/02/01    Archive Date: 02/14/01	

DOCKET NO.  98-07 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease secondary to service-connected psychotic depressive 
reaction.

2.  Entitlement to an increased evaluation for psychotic 
depressive reaction, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from October 1943 
to June 1947, February 6, 1951, and from March 1951 to July 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
VARO in St. Paul, Minnesota, which determined that new and 
material evidence to reopen the claim for service connection 
for the heart disorder had not been submitted and which 
confirmed and continued a 50 percent disability rating for 
the veteran's psychotic depressive reaction.  

For reasons which will be set forth at the end of the 
decision below, the question of the veteran's entitlement to 
a rating in excess of 50 percent for his service-connected 
psychiatric disorder is being deferred, pending additional 
development.  


FINDINGS OF FACT

1.  The veteran's cardiovascular disease is not shown to be 
related to his service-connected psychiatric disorder.  

2.  The preponderance of the evidence is against a finding 
that it is as likely as not that the veteran's heart disease 
has been chronically worsened or aggravated by his service-
connected psychiatric disorder.


CONCLUSION OF LAW

The veteran's heart disease was not incurred in or aggravated 
by active service.  It is not shown to be proximately due to 
his service-connected psychiatric disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him as mandated by current law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___, ___, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§  5102, 5103, 5103A).  In that 
regard, the Board notes that the veteran has been afforded VA 
examinations, has been advised of the requirements to 
establish his claim, and has had ample opportunity to provide 
additional evidence to substantiate his claim.  

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury incurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

If a veteran who served for ninety (90) days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic conditions, such as 
cardiovascular disease, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability.  38 C.F.R. § 3.310(a).  When aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected disorder, service connection 
shall be granted for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; See also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

Factual Background

The record shows that service connection has been established 
for a psychotic depressive reaction since August 1959.  The 
veteran claims that he has heart disease which is causally 
related to his service-connected psychiatric disorder.  

The evidence of record is without reference to heart disease 
during service or for years thereafter until 1965 when the 
veteran sustained a myocardial infarction.  As late as August 
1964, electrocardiographic tracings reportedly showed nothing 
of diagnostic significance, except for a little tendency 
toward right axis deviation.  During a January 1965 VA 
medical examination, it was suggested that the veteran might 
have insufficiency of the right common carotid.

An October 1993 statement from James L. Ruhlen, M.D., was to 
the effect that he first saw the veteran in May 1983.  
Records in his possession showed the veteran had been on 
continuous psychotropic medications for anxiety and 
depression since at least 1971.  It was the physician's 
understanding that the veteran had been taking psychotropic 
medication since 1958.  The veteran had undergone three 
cardiac catheterizations between 1971 and 1980 and these had 
shown complete occlusion of the left anterior descending 
coronary artery, but no significant arteriosclerosis in the 
other coronary arteries.  There had been no progression of 
the veteran's heart disease in the 29 years since the 
infarction in 1965.  The physician stated the veteran had had 
no evidence of noncardiac arteriosclerotic vascular disease 
(carotid, peripheral or aortic).  He concluded that the left 
anterior descending coronary occlusion in 1965 "was probably 
not caused by coronary arteriosclerotic vascular disease, and 
was most probably caused by an episode of intense coronary 
vessel spasm, which may well have been caused by intense 
emotional distress."  The physician added that the veteran 
had "no history of Prinz-Metal's angina or sympathomimetic 
use, which would be alternative causes of coronary 
vasospasm."  

In February 1994, a staff cardiologist at the Kansas City VA 
Medical Center reviewed the claims folder and VA clinical 
records.  The cardiologist noted that cardiac 
catheterizations performed in 1971, 1975 and 1980 confirmed 
an antero-septo-epical myocardial infarction due to total 
occlusion of the left anterior descending coronary artery, 
just distal to the first septal perforator branch.  He stated 
that the usual mechanism by which such occlusion occurred, 
and the proposed mechanism involved in the etiology of the 
acute myocardial infarction, was thrombus formation overlying 
a ruptured or fissured atherosclerotic plaque.  It was his 
understanding this mechanism was previously considered 
unlikely since the remaining coronary vessels were 
comparatively free of atherosclerotic disease.  He noted that 
such a finding was not that uncommon, particularly in young 
individuals who sustained a myocardial infarction, and there 
was accumulating evidence that so called hemodynamically 
insignificant atherosclerotic plaques had a propensity to 
rupture and precipitate thrombotic occlusion of a vessel.  He 
pointed out that the remaining coronary vessels were not 
entirely normal and there was a 60 percent narrowing in the 
diagonal artery, as well as plaque within the left circumflex 
artery.  The cardiologist stated that this further supported 
the basic diagnosis of atherosclerotic occlusive coronary 
artery disease.

He opined that while myocardial infarction "can very 
occasionally occur as a consequence of myocardial spasm, 
coronary embolus, or in-situ thrombosis, based on the records 
available to me, I would speculate that the mechanism in this 
patient was the usual one, i.e., thrombotic occlusion 
overlying a complicated atherosclerotic plaque"

In April 1998, Dr. Ruhlen cited medical authorities who he 
claimed supported his assertion that emotional stress could 
trigger myocardial ischemia.  He stated the veteran did not 
have any evidence of arteriosclerotic vascular disease 33 
years after his myocardial infarction.  He added the veteran 
had no evidence of the other known causes of 
nonatherosclerotic myocardial infarction (i.e., congenital 
anomaly, coronary artery aneurysm, coronary artery embolus, 
coronary artery dissection, trauma, coronary artery 
vasculitis, or extrinsic compression such as by a muscle 
bridge tumor or sinus of Valsalva aneurysm).  He stated it 
therefore could be concluded with a high degree of confidence 
that the 1965 myocardial infarction was due to coronary 
artery vessel spasm.  He stated that the veteran was "under 
great emotional stress at the time of his myocardial 
infarction in 1965."  He stated that it appeared to him that 
unless VA could provide an alternative explanation for the 
1965 infarction, the most likely explanation was that the 
coronary vessel spasm was due to emotional stress that the 
veteran was experiencing at the time.

In June 1998, a VA physician referred to the medical and 
cardiac examination reports from Dr. Ruhlen in 1993, 1997, 
and 1998.  He indicated that no part of Dr. Ruhlen's records 
or opinion was cause for controversy, that is, that coronary 
artery occurred and might on occasion persist until the 
critical level of oxygen deprivation produced myocardial 
injury.  He referenced a cardiology textbook:  Heart Disease, 
Braunwald, 5th Edition 1997:  Pages 1193-94 which stated that 
"coronary artery spasm causing coronary artery thrombosis 
has been documented, however the majority appear to be 
related to a zone of 'atheromatous plaque formation and 
underlying endothelial dysfunction not apparent on coronary 
angiography'."  The physician indicated that, "notably," 
Braunwald did not include psychologic stress states in the 
extensive list of causes of myocardial infarction without 
coronary atherosclerosis.  

He concluded there was insufficient authoritative evidence to 
associate long-term psychiatric disorders with the 
development of acute myocardial infarction.  He noted there 
was considerable latitude for finding reasonable doubt in the 
VA laws and regulations.  However, he added that the present 
case "demands excessive speculation beyond reasonable doubt 
to associate prolonged depressive mental disorder with the 
acute myocardial infarction which the veteran experienced in 
1965."

A cardiologist at a VA medical center reviewed the claims 
folder in May 2000.  The cardiologist noted that the coronary 
angiogram report from July 1975 reflected the diagonal branch 
of the left anterior descending coronary artery was a 
sclerotic small caliber vessel with a 60 percent proximal 
narrowing, and the left circumflex coronary artery and a 
minor nonocclusive plaque.  He added it was further reported 
that there was "nonocclusive left circumflex and right 
coronary artery disease."  In a cardiac catheterization 
report from January 1980, it was indicated there was a 
10 percent nonstenotic narrowing in the proximal portion of 
the left main and "the diagonal branch in a tine vessel that 
is diffusely diseased."  He stated these findings suggested 
that arteriosclerotic coronary artery disease was present and 
might well have been the cause of the veteran's initial 
cardiac event in 1965.  He noted that "by far, the most 
common etiology for acute myocardial infarction is plaque 
rupture and atherosclerotic coronary artery disease and not 
vasospasm.  He stated that while mental stress had clearly 
been shown to be associated with coronary artery disease, 
"there is insufficient evidence in this particular patient to 
indicate that it precipitated his coronary event."

In August 2000, the claims file was referred back to the 
cardiologist for chart review followup.  In September 2000, 
the cardiologist stated that with respect to the question as 
to whether it was as likely as not that the veteran's heart 
disease had been chronically worsened (aggravated) by his 
service-connected psychiatric disorder, "no definitive answer 
can be given.  While mental stress and a variety of 
psychiatric disorders may potentate a variety of cardiac-
related disorder a specific cause and effect relationship in 
a given patient cannot be stated with any degree of 
certainty."

Analysis

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for heart disease secondary to service-
connected psychiatric disability.  Initially, the Board notes 
that the service medical records did not show that the 
veteran had heart disease in service or for years thereafter, 
and none of the post service medical records includes the 
medical opinion indicating that the heart disease is related 
to service.  As such, service connection for heart disease on 
a direct basis or a presumptive basis must be denied.

The veteran's principal assertion is that his heart disease 
is secondary to his service-connected psychiatric disorder.  
However, service connection on a secondary basis must be 
denied on the basis of the preponderance of the evidence of 
record.  The only medical opinion which relates the veteran's 
heart disease to his service-connected psychiatric disorder 
is that of Dr. Ruhlen.  The Board recognizes that Dr. Ruhlen 
has been the veteran's treating physician.  However, his 
statements and references had been viewed by several 
different VA physicians, including two cardiologists, and the 
gist of their comments is that there is insufficient evidence 
to indicate that the veteran's service-connected psychiatric 
disorder precipitated his myocardial infarction in 1965.  The 
VA physician who reviewed the claims folder in June 1998, had 
access to the statements Dr. Ruhlen and to the entire 
evidence of record and concluded that despite Dr. Ruhlen's 
opinion, there was insufficient authoritative evidence to 
associate long-term psychiatric disorders with the 
development of acute myocardial infarction.  The cardiologist 
who reviewed the claims folder in May 2000 and again in 
September 2000 noted that the most common etiology for acute 
myocardial infarction was plaque rupture and atherosclerotic 
coronary artery disease and not vasospasm.  That cardiologist 
indicated in his September 2000 communication that he could 
not state with any degree of certainty whether it was as 
likely as not that the veteran's heart disease had been 
chronically worsened by his service-connected psychiatric 
disorder.  Accordingly, based on the entire record, the Board 
concludes that the preponderance of the evidence is against 
the claim of entitlement to service connection for heart 
disease secondary to service-connected psychiatric disability 
on any basis.  The Board notes that Dr. Ruhlen referred to 
the veteran experiencing great emotional stress at the time 
of his myocardial infarction in 1965.  However, the Board has 
reviewed the hospital summary report pertaining to treatment 
and evaluation of the veteran from September to October 1965, 
several weeks after the myocardial infarction.  The summary 
report contains no reference to any emotional stress or other 
indication of psychiatric difficulties the veteran might have 
been experiencing at that time.  This diminishes the 
probative value of the opinion from Dr. Ruhlen.  

As for the statements by the veteran that his heart disease 
has developed from manifestations of a service-connected 
psychiatric disorder, where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Since the record does not reflect that the 
veteran possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of heart disease, his lay statements are of little 
probative value and cannot serve as a basis for granting 
service connection for heart disease under any theory.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
heart disease secondary to service-connected psychiatric 
disability.  Because the preponderance of the evidence is 
against the claim, the doctrine of resolving reasonable doubt 
in the veteran's favor is not for application.  See 
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for heart disease secondary to service-
connected psychiatric disability is denied.  


REMAND

When the veteran was accorded a psychiatric examination for 
rating purposes by VA in November 1997, he was given 
diagnoses of major depression and generalized anxiety with a 
history of panic attacks.  It was noted that at times in the 
past he had had some symptoms suggestive of post-traumatic 
stress disorder, but that diagnosis had not been definitely 
made.  While he was given a Global Assessment of Functioning 
(GAF) score of 55 to 60, his degree of incapacity was 
described as marked.  It was commented he could not persist 
at simple tasks or complete a normal workday or workweek 
without interruptions from psychological symptoms.  It was 
noted that he did not cope with stress very well and his 
social life was described as minimal.

The Board notes that the GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health--illness."  The 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (4th ed.), page 32; See 38 C.F.R. 
§§ 4.125, 4.130 (2000).  GAF scores ranging from 51 to 60 
reflect moderate symptoms, (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score 
from 55 to 60 is wholly inconsistent with remarks made by the 
examiner that the veteran's incapacity was marked and he was 
not able to persist at simple tasks completed on the workday 
or workweek without interruptions because of his psychiatric 
symptoms.

It was noted at the time of the examination that the veteran 
was being seen by the chief of the mental hygiene clinic at 
the VA Medical Center in Kansas City and was also seeing a 
psychologist in group psychotherapy.  There are no outpatient 
treatment reports pertaining to the veteran's psychiatric 
status subsequent to December 1997.

VA has a duty to assist a veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107.  The United 
States Court of Appeals for Veterans Claims has held that the 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining medical records annotating adequate and current VA 
examinations.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist the veteran includes the obligation to 
obtain ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all medical care providers, 
VA and private, who have treated him for 
his psychiatric symptomatology since 
December 1997.  After obtaining any 
necessary releases, the RO should obtain 
copies of complete clinical records from 
the identified treatment sources, and 
associate them with the claims folder.  
This should specifically include complete 
treatment records from the VA Medical 
Center in Kansas City.

2.  The veteran should then be scheduled 
for a VA psychiatric examination to 
determine the current nature and extent 
of his psychiatric disability.  Before 
evaluating the veteran, the examiner 
should carefully review the claims folder 
so that the disability may be viewed in 
relation to its history.  All indicated 
tests must be accorded, if found to be 
necessary by the examiner.  All clinical 
findings should be reported in detail.  
The examiner should also review the 
rating criteria for mental disorders, and 
the findings of the examiner must address 
the presence or absence of the specific 
criteria set forth in the VA's Schedule 
for Rating Disabilities.  The examiner 
should also provide a full multi-axial 
evaluation, to include the assigning of a 
GAF score.  It is imperative that the 
examiner include an explanation of what 
the score represents.  The examiner 
should render an opinion as to the extent 
of the veteran's occupational and social 
impairment due to his service-connected 
psychotic depressive reaction.  

3.  Following completion of the requested 
development, the RO should review the 
claim on the basis of all the evidence of 
record and all applicable law and 
regulations.  If action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and a 
reasonable period for response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The veteran need take 
no action unless otherwise notified.  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Error! Not a valid link




